Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 21, 2013

                                       No. 04-13-00689-CV

                              IN THE INT OF GM, AM AND NM

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-PA-02693
                              John D. Gabriel Jr., Judge Presiding


                                          ORDER
         This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal has been pending since the notice of appeal was
filed in the trial court on October 4, 2013. The court reporters’ records were due October 17,
2013. Angie Jimenez and Yvonne O’Bar are the two court reporters responsible for preparing,
certifying, and filing the records in this appeal. On October 16, 2013, Ms. O’Bar filed a
notification of late record stating appellant has not designated the record. Ms. Jimenez has not
filed either her record or a notification of late record.

        Appellant is represented on appeal by Mr. James Peplinski. If Mr. Peplinksi desires a
reporter’s record, he is hereby ORDERED to (1) request in writing from both court reporters, no
later than October 25, 2013, that a reporter’s record be prepared and (2) designate in writing to
both court reporters, no later than October 25, 2013, the exhibits and those portions of the
record to be included in the reporter’s record. Id. Mr. Peplinski is hereby ORDERED to file a
copy of the requests with both the trial court clerk, id. at 34.6(b)(2), and this court no later than
October 25, 2013.

        If Mr. Peplinski fails to provide such written proof within the time provided, appellant’s
brief will be due November 14, 2013, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

        We further ORDER the Clerk of this Court to serve a copy of this order on Mr. James
Peplinski by first class United States mail and by certified mail, return receipt requested. We also
ORDER the Clerk of this Court to serve a copy of this order on the trial court. See TEX. R. APP.
P. 28.4(b)(1); 35.3(c).
                                                PER CURIAM


ATTESTED TO:_________________________________
                Keith E. Hottle
                Clerk of Court